 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDPangles Master Markets,Inc.andRetail Clerks Un-ion Local No.31, Retail Clerks International As-sociation,AFL-CIO andAmalgamated Food and Al-liedWorkers District Union 626,AFL-CIO, Partyto the ContractAmalgamated Food and Allied Workers District Union626, ALF-CIOandRetail Clerks Union,Local No.31, Retail Clerks International Association, AFL-CIO. Cases 8-CA-5688, 8-CA-5810, 8-CA-5820and 8-CB-1462May 13, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn January 4, 1971, Trial Examiner Sydney S. Asherissued his Decision in the above-entitled proceeding,finding that the Respondent Employer had engaged inand was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. The Trial Examineralso found that the Respondent Employer and the Re-spondent Union had not engaged in certain other unfairlabor practices alleged in the complaint and recom-mended dismissal of such allegations. Thereafter, theGeneral Counsel and Respondent Union filed excep-tions to the Trial Examiner's Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cialerrorwas commited. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations' of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,'Under all the circumstances, and particularly in view of the fact that theMeat Cutters Union was lawfully recognized, we deem the reimbursementof dues order by the Trial Examiner in Case 8-CA-5810 unwarranted.Accordingly, we shall delete that portion of the Trial Examiner's recom-mended Order which we are adopting in all other respects.Pangles Master Markets, Inc., Lima, Ohio, its officers,agents, successors, and assigns, shall take the action setforth in the Trial Examiner's recommended Order, asso modified:1.Substitute the following as paragraph 2(b) of therecommended Order:"(b) Reimburse its present and former employees forall dues, initiation fees, and other moneys exacted fromthem pursuant to the July 23, 1970, collective-bargain-ing contract, with interest thereon at the rate of 6 per-cent per annum"2.Substitute the attached notice for the Trial Ex-aminer's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a trial, that we violated Federal law by negotiatingwith a union bargaining committee containing super-visors, and by recognizing a union as the bargainingagent for some of our employees at a time when anotherunion was claiming to be the exclusive bargaining agentfor the same employees:WE WILL not interfere with the administrationof Amalgamated Food and Allied Workers Dis-trictUnion 626, AFL-CIO, or any other union,nor will we render illegal aid or support to anyunion.WE WILL not conduct collective-bargainingnegotiations with any union committee or groupwhich includes supervisors.WE WILL NOT recognize or contract with anyunion as the bargaining agent of our employeeswhile another union is claiming to be the bargain-ing agent for the same employees.WE WILL NOT enforce or give effect to our col-lective-bargaining contract with the above-namedUnion dated April 14, 1970, or to any extension,renewal, or modification thereof or to any uniondues checkoff authorizations signed by employeespursuant thereto, unless negotiated with a unioncommittee which contains no supervisor; pro-vided, however, that nothing herein shall requireus to vary or abandon any substantive provisionsof that contract.WE WILL NOT enforce or give effect to the"Stipulation" entered into with the above-namedUnion on March 31, 1970, or otherwise recognizethis Union, or any successor thereto, as the collec-tive-bargaining agent of our employees (other thanthose in our meat departments) unless and until190 NLRB No. 58 PANGLES MASTER MARKETS, INC333that Union shall have been certified as such by theNational Labor Relations Board.WE WILL NOT enforce or give effect to our col-lective-bargaining contract with the above-namedUnion dated July 23, 1970, or to any extension,renewal, or modification thereof, or to any uniondues checkoff authorizations signed by employeespursuant thereto, unless and until that Union shallhave been certified by the National Labor Rela-tions Board as the exclusive bargaining agent forour employees (other than those in our meat de-partments.)WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, tojoin or assist Retail Clerks Union, Local No. 31,RetailClerks International Association, AFL-CIO, or any other union, to bargain collectivelythrough representatives of their own choosing, toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or pro-tection, and to refrain from such activities, exceptto the extent that such right may be affected by anagreement requiring union membership as a con-dition of employment, as authorized in Section8(a)(3) of the National Labor Relations Act, asamended.WE hereby withdraw and withhold all recogni-tion from Amalgamated Food and Allied WorkersDistrict Union 626, AFL-CIO, or any successorthereto, as bargaining agent for our employees (ex-cept those in our meat departments) for the pur-pose of dealing with them concerning grievancesand working conditions, unless and until this un-ion shall have been certified as such by the Na-tionalLaborRelations Board.WE WILL repay our present and former em-ployees all dues, initiation fees, and other fundsexacted from them pursuant to the July 23, 1970,collective-bargaining contract, with 6 percent in-terest.PANGLESMASTER MARKETS,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1695 Federal Office Building, 1240 E. NinthStreet,Cleveland, Ohio 44199, Telephone 216-522-3715.TRIAL EXAMINER'S DECISIONSYDNEY S. ASHER, Trial Examiner: On December 8, 1969,Retail Clerks Union Local No. 31, Retail Clerks Interna-tional Association, AFL-CIO, Mansfield, Ohio, herein calledthe Retail Clerks, filed charges in Case 8-CA-5688 againstPangles Master Markets,Inc., Lima,Ohio, herein called theCompany or the Respondent Company. On the same day, theRetail Clerks filed charges against Amalgamated Food andAlliedWorkers District Union 626, AFL-CIO, Toledo,Ohio, herein called the Meat Cutters or the Respondent Un-ion.On January 23, 1970, the General Counsel of the Na-tional Labor Relations Board issued a complaint in Case8-CA-5688 alleging that on or about November 20, 1969,and on various dates thereafter, certain named meat depart-ment managers, who were supervisors and agents of the Re-spondent Company, "met with representatives of the MeatCutters ... and offered their assistance in obtaining signa-tures of Respondent [Company's] employees on Meat Cut-ters' authorization cards." It is further alleged that the namedsupervisors thereafter "solicited and encouraged employeesof Respondent [Company] to sign authorization cards for theMeat Cutters; discouraged employees from signing authori-zationcards for the Retail Clerks; and accepted the return ofsigned authorization cards on behalf of the Meat Cutters." Itis alleged that this conduct violated Section 8(a) (1) of theNational LaborRelationsAct, asamended(29 U.S.C. Sec.151,et seq.),herein called the Act. The Respondent Com-pany filed an answer admitting that the named individualswere meat department managers and its agents and super-visors, but alleging that it lacked knowledge of the otherallegations of the complaint and therefore neither admittednor denied them.On March 30, 1970, the Retail Clerks filed charges againstthe Respondent Company in Case 8-CA-5810. On April 9,1970, the Retail Clerks filed charges against the RespondentCompany in Case 8-CA-5820. On April 29, 1970, the Gen-eral Counsel issued a complaint in Case 8-CA-5820 allegingthat on or about December 2, 1969, the Retail Clerks madea demand on the Company for recognition as the exclusivebargaining representative of the Company's employees, ex-cluding meat department employees; that on or about March23, 1970, the Retail Clerks filed with the Board a petition inCase 8-RC-7791 seeking representation of the employees ofthe Company in this unit; and that since on or about March31, 1970, the Respondent Company has rendered unlawfulaid, assistance,and support to the Meat Cutters by recogniz-ing and entering into collective-bargaining negotiations withthe Meat Cutters as the exclusive bargaining representative ofits employees, excluding meat department employees, andthat it did so with knowledge of the existing claim of theRetail Clerks for recognition as the collective-bargaining rep-resentative for these employees. It is alleged that this conductviolated Section 8(a)(1) and (2) of the Act. On the same day,theGeneral Counsel consolidatedCases 8-CA-5688 and8-CA-5820.On May 14, 1970, the General Counsel issued a complaintin Case 8-CB-1462 alleging that on or about November 20,1969, and on various dates thereafter, the Respondent Unionrequested the assistance of certain named supervisors of theCompany "in soliciting and obtaining signatures of the [Com-pany's] employees on cards authorizing the Respondent [Un- 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDion] to be exclusive collective bargaining representative." Itis further alleged that, on or about November 20, 1969, andon various dates thereafter, in response to this request, thenamed supervisors solicited employees of the Company "tosign authorization cards for Respondent [Union] and did, atRespondent [Union's] request, provide Respondent [Union]with additional assistance by encouraging the [Company's]employees to join and/or favor Respondent [Union]." It isalleged that such conduct violated Section 8(b)(l)(A) of theAct. On the same day the General Counsel issued a complaintin Case 8-CA-5810 alleging that since on or about December1, 1969, certain named meat department managers, who weresupervisors of the Respondent Company, "held positions asmembers of a Meat Cutters' negotiating committee," and insuch capacity negotiated with the Company "concerning thewages, hours and working conditions of meat departmentemployees represented by the Meat Cutters and over whomthey held supervisory authority." It is further alleged thatthese activities were permitted to occur "with the knowledge,approval and acquiescence of Respondent [Company], noobjection having been made thereto." It is alleged that suchconduct violated Section 8(a)(1) and (2) of the Act. On thesame day the General Counsel consolidated all four of theinstant cases. The Respondent Union filed an answer in Case8-CB-1462 denying that the meat department managerswere supervisors and denying the other allegations of thecomplaint in that case. As an affirmative defense, the Re-spondent Union alleges "that the traditional recognized andcontractual bargaining unit of meat department employeesthroughoutNorthwestern Ohio ... includes meat depart-ment managers; that meat department managers traditionally... engage in traditional union activity on behalf of Re-spondent [Union] including the solicitation of fellow em-ployees to join the union." The Respondent Union furtheralleges in its answer that the Company "had no knowledgeof these organizing efforts and activities of said meat depart-ment managers."Upon due notice, a consolidated hearing was held beforeme on June 11, 12, and 13, 1970, at Lima, Ohio. All partieswere represented and participated fully in the hearing. At thehearing, the Company orally answered the complaints inCases 8-CA-5810 and 8-CA-5820. In substance, these an-swers admitted all the factual allegations of the complaints inCases 8-CA-5810 and 8-CA-5820, but denied the legal con-clusions which the complaints drew therefrom. The GeneralCounsel moved for judgment on the pleadings in Cases8-CA-5810 and 8-CA-5820. Ruling on this motion was re-served. It is now denied. After the close of the hearing, theGeneral Counsel and the Respondent Union filed briefswhich have been duly considered.On July 29, 1970, after the close of the hearing, the RetailClerks filed a motion to reopen the hearing. On August 20,1970, the motion was granted and the consolidated hearingwas reopened. On October 2, 1970, all parties entered into astipulation that, on July 23, 1970, the Company and the MeatCutters had executed a collective-bargaining agreement cov-ering all employees of the Respondent Company except meatdepartment employees. On October 5, 1970, the said stipula-tion was approved, the collective-bargaining agreement ex-ecuted by the Company and the Meat Cutters on July 23,1970, was received in evidence, and the record was closed.Although all parties were afforded an opportunity to file sup-plemental briefs, no party had done so.Upon the entire record in these cases,' and from my obser-'The transcript of hearing was amended by orders issued on August 20and 26, 1970.During the hearing Respondent Union offered in evidence Resp. Exh. 1,vation of the witnesses, I make the following:FINDINGS OF FACTA. Preliminary FindingsThe Respondent Company is, and at all material times hasbeen, an employer engaged in commerce as defined in theAct, and its operations meet the Board's jurisdictional stand-ards.'The Retail Clerks and the Meat Cutters are, and at allmaterial times each have been, labor organizations within themeaning of the Act.B.The Meat Department ManagersThe Company owns and operates 10 supermarkets in andaround Lima, Ohio. Each supermarket is under the charge ofa store manager. Among other departments, each supermar-ket has a meat department, which is under the charge of ameat department manager, also referred to in the record ashead meat cutter. The total number of meat department em-ployees in all 10 stores is about 75. The individual meatdepartments vary from 4 or 5 employees in the smallest storesto 11 or 12 in the largest. There is some interchange ofemployees from the grocery and produce departments to themeat departments, but transfers in the other direction (fromthe meat departments to the grocery and produce depart-ments) occur only "very seldom." The Company has withinitsmanagement hierarchy a meat supervisor who, togetherwith his assistant, has supervision over the meat managersand the meat departments of all 10 stores.Meat department managers have, and at all material timeshave had, authority to hire, discharge, and otherwisediscipline the employees under their supervision. Theyschedule the working hours of each employee in their depart-ment. They also perform production work; that is, cut meat.Prior to April 14, 1970, when the collective-bargaining con-tract for the meat departments was signed, as described be-low, each meat department manager had received a salaryand a bonus. Since the contract's execution each has con-tinued to receive a bonus, but has been changed from a salaryto an hourly pay basis; his hourly rate has been higher thanthat of the employees whom he supervises. It is clear, and Ifind, that the Respondent Company's meat departmentmanagers possess some of the attributes of a supervisor andthat they are, and at all material times have been, supervisors,as defined in Section 2(11) of the Act.'The record herein contains ample evidence, and it is found,that in the supermarket industry in Northwestern Ohio it is,and at all material times has been, customary and usual forcollective-bargaining units of rank-and-file meat departmentemployees to include the meat department managers.3, 5, and 7 which purported to be copies of certain contracts. These werenot confirmed. They were received in evidence, subject to being conformedwithin 5 days after the close of the hearing. This has not been done. Accord-ingly, Resp. Exh. 1, 3, 5, and 7 are stricken from the record.'The Respondent Company is, and at all material times has been, anOhio corporation with its principal office and place of business in Lima,Ohio. It owns and operates 10 supermarkets in Northwestern Ohio. Itannually receives more than $500,000 from the retail sale of groceries andrelated items and annually causes products valued at more than $50,000 tobe shipped to its Lima, Ohio, place of business directly from sources outsidethe State of Ohio. It is a wholly owned subsidiary of Scot Lad Foods, Inc.,an Illinois corporation located in Chicago, Illinois.'The Respondent Company's answer in Case 8-CA-5688 admits thatthese individuals are supervisors. Likewise, the Meat Cutters, in its brief,concedes: "the supervisory status of the meat department managers ...cannot be denied." PANGLES MASTER MARKETS, INC335C. Significant Events1.The unit of meat department employeesIn the fall of 1969 the Meat Cutters began a campaign toorganize the Company's meat department employees. OnNovember 11, 1969, an official of the Meat Cutters demandedthat the Company recognize the Meat Cutters as the bargain-ing representative of the employees in the meat departmentsof all the Company's stores. The record does not showwhether this was an oral or a written demand. The Com-pany's reply was a request for a Board-conducted election.No recognition having been tendered, the Meat Cutters, onNovember 20, 1969, called a strike of the meat departmentemployees and conducted picketing of the stores. All but 11or 12 employees of the meat departments participated, in-cluding 6 of the 10 meat department managers. The strike,which lasted less than a day, succeeded. On the same day theCompany and the Meat Cutters executed a "Stipulation"whereby the Company recognized the Meat Cutters as thebargaining agent for its meat department employees andagreed to enter into negotiations.'Negotiations began in December 1969. In all there wereapproximately 7 or 8 sessions. The Meat Cutters was repre-sented by its president, Robert L. Parker, Glen Fahey, nototherwise identified on the record, and a committee of 10members of the unit; 7 rank-and-file meat department em-ployees and 3 meat department managers.' No representativeof the Company objected to the presence on the Meat Cutters'negotiating committee of the three meat department manag-ers.On March 17, 1970, the negotiators reached agreement ona collective-bargaining contract covering the meat depart-ment employees, subject to ratification by the employees in-volved. Ratification was attained by vote of the meat depart-ment employees on March 22, 1970, but the actual executionof the formal document did not take place until April 14,1970. By its terms the contract includes meat departmentmanagers. It is effective from March 22, 1970, to June 26,1971, with annual automatic renewal in the absence of 60days'written notice of termination. So far as the recordshows, it is still in effect.2.The unit of grocery and producedepartment employeesIn the spring of 1969 the Retail Clerks began a campaignto organize the Company's grocery and produce departmentemployees. The Company distributed a letter to its employeesoutlining its position regarding this campaign, which is notpart of the record herein. The Retail Clerks'campaign hasbeen continuous and was still under way at the time of thehearing herein.'Although this "Stipulation,"on its face,excludes "supervisors,"Rich-ard BEvans, the Company's Vice President and GeneralManager, testifiedQYou became aware,if not sooner,when you recognized Local626 [the Meat Cutters] that the meat departmentmanagerswere nowa part of thebargaining unit?A Yes, sirBeginning on November 20, 1969, when the Meat Cuttersobtained recognition as bargaining agent for the Company'smeat department employees, the Meat Cutters launched itsown effort-in opposition to the Retail Clerks-to organizethe employees of the Company's grocery and produce depart-ments.At the request of officials of the Meat Cutters, someof the meat department managers aided the Meat Cutters'campaign by passing out blank authorization cards for signa-tures and returning the signed cards to that union's agents.Management officials of the Company knew that this wasgoing on, but neither encouraged such conduct nor hinderedit.Both rival unions campaigned vigorously. Their represent-atives were frequently in and outside the various stores, solic-iting support. Both utilized the Company's bulletin boardsfor the display of notices. The Company, which had no rulesagainst distribution of literature or solicitation, apparentlyadopted a "hands off" policy and neither interfered with norencouraged these various organizational activities.On December 1 the Meat Cutters, by a certified letteraddressed to Richard B. Evans, the Company's vice presidentand general manager, claimed to represent a majority of theCompany's employees, excluding meat department em-ployees (for whom it was already recognized), and demandedrecognition. On the next day, by telegram addressed to theCompany's parent corporation, the Retail Clerks requestedrecognition as bargaining agent for all the Company's em-ployees. The President of the Retail Clerks testified that, atthat time, the Retail Clerks lacked a majority. The Company,on December 16, 1969, in letters from its attorney to bothunions, suggested a card check, to be supervised by an impar-tialparty acceptable to both unions. This suggestion wasrejected by the Retail Clerks. Both unions continued to presstheir demands for recognition in the produce and grocerydepartment unit. The Company's attorney, by letter to theRetail Clerks dated March 19, 1970, requested that a repre-sentative of the Retail Clerks attend a card check set forMarch 27.6 On March 23, the Retail Clerks filed with theBoard a petition in Case 8-RC-7791 seeking to represent allemployees of the Company, excluding meat department em-ployees. This was accompanied by sufficient authorizationcards to demonstrate that the Retail Clerks had obtained a30 percent showing of interest in the unit described in thepetition. On March 24 the attorney for the Retail Clerks, bytelegram addressed to the Company's attorney, requestedthat the card check scheduled for March 27 not be held. OnMarch 26 the Company's attorney, by telegrams, notifiedboth Unions that the card check was cancelled "until furthernotice." On March 30 Parker telephoned to Evans and, afterremarking that the situation had gone far enough, threatenedthat unless the Company recognized the Meat Cutters asbargaining agent for the remaining employees (the Meat Cut-terswere already recognized for the meat department em-ployees) the Company "would have a strike." He demandedthat a card check be made.The Company capitulated. On March 31 a card check wasconducted by a representative of the Company's accountantin the presence of representatives of the Company and theMeat Cutters. The Retail Clerks was not represented. TheMeat Cutters submitted its cards, which were checkedagainst a payroll roster of the Company's hourly rated em-Q Did you consider them [meat department managers] a part of thebargaining unit for purposes of collective bargaining?A YesFrancis C Williams, meat department manager of the Northland storein Lima, who supervises nine employees, Vernon Bryan, meat departmentmanager of the Van Wert store, and Roy Morlock, meat departmentmanager of the Sidney store Each was elected to the committee by vote ofthe employees in the meat department of his particular storeployees, except those in the meat departments. The signatureson the cards were not verified. At the completion of thecheck, the accountant announced that the Meat Cuttersrepresented a majority of the employees on the roster. Therepresentatives of the Company and the Meat Cutters there-Unless otherwise noted, all dates hereafter refer to the year 1970 336DECISIONSOF NATIONALLABOR RELATIONS BOARDupon executed another "Stipulation" whereby the Companyrecognized the Meat Cutters and agreed to negotiate with itas the bargaining representative of its employees,excludingthose in the meat departments. In accordance with this stipu-lation, the parties negotiated. They ultimately reached agree-ment and,on July 23, 1970,signed a collective-bargainingcontract for this unit, effective from July 19, 1970, to June 30,1973, and automatically renewable from year to year there-after in the absence of 60 days' written notice of desire toterminate. So far as the record shows, it is still in effect.D. Contentions and Conclusions1.Case 8-CA-5688The complaint in this case alleges that, since on or aboutNovember 20, 1969, three of the Company's meat depart-ment managers"offered their assistance"to representativesof the Meat Cutters "in obtaining signatures of [the Com-pany's] employees on Meat Cutters' authorization cards" andsolicited and encouraged employees "to sign authorizationcards for the Meat Cutters"; discouraged them "from signingauthorization cards for the Retail Clerks; and accepted thereturn of signed authorization cards on behalf of the MeatCutters." For the purposes of this Decision, it will be as-sumed, without deciding, that the facts are as alleged.In the landmark decision ofNassau and Suffolk Contrac-tors' Association, Inc.,118 NLRB 174, the Board majorityheld that participation in intraunion affairs by low-levelsupervisors, who by longstanding practice are members of thesame unit and union as the rank-and-file employees, does notconstitute illegal interference with the administration of theunion,absent proof that the employer encouraged, author-ized, or ratified such conduct. Specifically, under such cir-cumstances the employer is not accountable for the action ofsuch supervisors in soliciting rank-and-file employees to sup-port the union of which the supervisors are members.That principle, which has been iterated and reiterated bythe Board sinceNassau,'isdeterminative here. The meatmanagers are minor supervisors in an industry in which theyare customarily regarded as within the bargaining unit; theCompany considers them in the unit; the conduct in whichthey engaged (solicitation of rank-and-file employees on be-half of the supervisors' own union) consists of traditionalunion activity; and the Company did not inspire, encourage,or ratify the managers' conduct. Under all the circumstances,7GeilichTanning Company,122 NLRB 1119, remandedsub nom.Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO v. N.L.R.B.,276 F.2d 34 (C.A.1);AnchorageBusinessmen's Associa-tion,124 NLRB 662;Jan's Services, Inc.,131 NLRB 341;Banner YarnDyeing Corporation,139 NLRB 1018; andAllied Chemical Corporation,Wilputte Coke Oven Division,175 NLRB No. 164. ButCf. Nitro SuperMarket, Inc.,161 NLRB 505, in which the Board found that an employerwho operated a supermarket violated Sec. 8(a)(1) and (2) of the Act by themeat department manager's "presence and active participation"at a meet-ing of the Retail Clerks (of which he was a member) at which the employer'scontract with that union was ratified; theNassaudecision was not men-tioned.Nassaudoes not apply where the supervisors are high level or nototherwise in the bargaining unit,Detroit Association of Plumbing Contrac-tors,126 NLRB 1381; andGeilich Tanning Company(on remand), 128NLRB 501. Nor does it apply where the employer specifically ratifies theactivities in question.Niagara Frontier Services, Inc.,186 NLRB No. 107.Meyer Bros. of Missouri, Inc.,151NLR$ 889; andMalcolm-KonnerChevrolet, Inc.,141 NLRB 541, cited by the General Counsel, are distin-guishable on their facts. InMeyerthe supervisor involved was lot managerof parking firm and inMalcolm-Konnerhe was service manager of a fran-chised automobile dealer. Neither case involved a minor supervisor tradi-tionally included in a rank-and-file unit.and on the authority of theNassaudecision, it is concludedthat the conduct in question did not contravene the Act.'2.Case 8-CB-1462The complaint in this case alleges that since on or aboutNovember 20, 1969, representatives of the Meat Cutters re-quested the assistance of three meat department managers "insoliciting and obtaining signatures of the[Company's] em-ployees" on authorization cards for the Meat Cutters, andthat in response thereto the three managers solicited "em-ployees of the [Company] to sign authorization cards for [theMeat Cutters] and ... at [the Meat Cutters] request, provi-de[d] [the Meat Cutters] with additional assistance by en-couraging the [Company's] employees to join and/or favor[theMeat Cutters]."Here again,for the purposes of thisDecision, it will be assumed without deciding that the factsare as alleged.We must assume that the request of the Meat Cutters'representatives that the meat department managers activelysolicitrank-and-file employees-to which the managersagreed-constitutes the managers the agents of the Meat Cut-ters, and that consequently the Meat Cutters is responsiblefor the managers'conduct in soliciting employees on theMeat Cutters' behalf. Thus we are presented with the con-verse of Case 8-CA-5688. It has been found above, in dis-cussing that case, that the Company did not violate the Actby themanager's solicitation because the managers were mi-nor supervisors customarily within the unit and the solicita-tion contituted traditional union activity. For the very samereason, and again under the authority of theNassaucase, itfollows that the Meat Cutters was not in violation of the Actfor inspiring and initiating this traditional union activity.3.Case 8-CA-5810The complaint in this case alleges that,sinceon or aboutDecember 1, 1969, meat department managers employed bythe Company "held positions as members of a Meat CuttersNegotiating Committee" and that in this capacity the manag-ers "enter[ed] into negotiations with [the Company] ... con-cerning the wages, hours and working conditions of meatdepartment employees represented by the Meat Cutters andover whom they held supervisory authority," and that theseactivities took place "with the knowledge, approval and ac-quiescence of [the Company, which made] no objection... thereto."At the hearing the Company admitted these factualallega-tions. The Meat Cutters does not seriously dispute these facts,which were amply proved by the General Counsel's wit-nesses.We therefore turnonce againto the Board majority'sopinion inNassau.There, it was said at page 187:... it is improper for supervisors, even those withpredominantly union loyalty, to serve as negotiating rep-resentatives of employees; and to the extent that theemployer acquiesces in such participation the employeris guilty of unlawfulinterferencewith the administrationof the Union....Employees have the right to be repre-sented in collective-bargaining negotiations by individualswho have a single-minded loyalty to their interests. .. .[The employers] were under a duty, we think, whenconfronted with a union negotiating committee whichincluded their own agents, to protest the composition ofthe committee and to refuse to deal with it because it wastainted with an apparent employer interest. By failing toIt follows that the Meat Cutters' majority--demonstrated in the strikeof November 20, 1969- was,not tainted and that accordingly the "Stipula-tion" signed that day is valid. PANGLES MASTER MARKETS, INC.337register such protest and by actually dealing with thecommittee as constituted, Respondents ...interferedwith the administration of the Union in violation ofSection 8(a)(2) and (1) of the Act.Other cases have followedNassauin this regard,' and itmust be deemed controlling here. The Meat Cutters, how-ever, urges in its brief that "there is no evidence that theemployer had participated in the selection of these super-visors as membersof thebargaining committee."But ofcourse this was true as well inNassau.The Meat Cutters alsoargues that for all practical purposes Parker was the soleeffective bargainer on the Meat Cutters' behalf, the commit-tee's... only participation...as far as management couldsee was to answer specific questions regarding specificinstances of fact raised in the discussions by the spokes-man for the Union, Robert Parker, its President.... [themeat department managers]didn'tplay anymore of arole than as representatives of their classification....There was no evidence that there was any results fromtheir participation ... that in any way deterred from thecollective bargaining process of long arm bargaining.This attempt to denigrate the participation and effective-ness of the managers cannot be squared with the facts. Themanagersconstituted 30 percent of the full committee. Therecord shows that one manager attended three to five bargain-ing sessions and that each of the other two attended all butone of the sessions. Moreover Evans, one of the Company'snegotiators, testified:Q. Did these meat managers participate in the negotia-tion sessions on behalf of the union?A. Do you mean verbally?Q. Did they speak up at times and voice their opin-ions?A. At times, yes.Iconcludethat themeat department managers par-ticipated effectively, freely, and fully in the negotiations. Itfollows that, by failing to protest the composition of thebargaining committee on and after the start of negotiationsin December 1969, and by following through the negotiationsto the final execution of a formal contract with the MeatCutters on April 14, 1970, the Company illegally interferedwith the affairs of the Meat Cutters, in violation of Section8(a)(1) and(2) of the Act.4.Case 8-CA-5820The complaint in this case alleges that on or about Decem-ber 2, 1969, the Retail Clerks demanded recognition as theexclusive bargaining agent forthe Company's employees, ex-cluding meat department employees; that on or about March23, 1970, the Retail Clerks filed with the Board a petitionseeking bargaining rights for these employees,a copy ofwhich was timely served on the Company, and that since onor about March 31, 1970, the Company has recognized andhas negotiated with the Meat Cutters as the exclusive bar-gaining representative of these employees "with knowledge ofthe continuing claim of the Retail Clerks for recognition." Atthe hearing, the Company admitted these allegations, and theMeat Cutters does not seriously challenge them. Indeed, theyare amply attested by documentary evidence and oral tes-timony, as well as a stipulation of the parties that the RetailClerks' representation petition, filed on March 23, 1970, "wasaccompanied by sufficient cards showing that the Retail'Anchorage Businessmen's Association,etc., supra,666,DetroitAssocia-tion of Plumbing Contractors, supra,1383, andCoca-Cola Bottling Com-pany ofSacramento,146 NLRB 1045, 1046, enfd as modified 346 F 2d 625(CA 9)Clerks had a 30 percent showing of interest in the unit aspetitioned for."In the lead caseofMidwest Piping and Supply Co., Inc., 63NLRB 1060, the Board laid down the following rule at page1069-70:. the respondent violated the Act by entering into a"union shop" agreement with the Steamfitters. The re-spondent knew, at the time that the contract was ex-ecuted, that there existed a real question concerning therepresentation of the employees in question. The recordshows that both the Steamfitters and the Steelworkershad vigorously campaigned in the plant, had apprisedthe respondent of their conflicting majority representa-tion claims, and had filed with the Board conflictingpetitions,which are still pending,alleging the existenceof a question concerning the representation of the em-ployees covered by the agreement. Under such circum-stances,the Congress has clothed the Board with theexclusive power to investigate and determine representa-tives for the purposes of collective bargaining. In theexercise of this power, the Board usually makes suchdetermination,after a proper hearing and at a propertime, by permitting employees freely to select their bar-gaining representatives by secret ballot.In this case,however, the respondent elected to disregard the orderlyrepresentative procedure set up by the Board under theAct, for which both unions had theretofore petitionedthe Board, and to arrogate to itself the resolution of therepresentation dispute against the Steelworkers and infavor of the Steamfitters. In our opinion such conduct bythe respondent contravenes the letter and the spirit ofthe Act, and leads to those very labor disputes affectingcommerce which the Board's administrative procedureis designed to prevent.That principle, which has been followed by the Board," isdecisive of the issue here. The Company was confronted withconflicting claims of rival unions; the Retail Clerks filed arepresentation petition accompanied by an adequate showingof interest; thereafter the Company recognized the Meat Cut-ters,despite its knowledge of the pendency of the RetailClerks'petitionbefore theBoard.Under theMidwest Pipingdoctrine, this was a clear violation of the Company's duty tomaintain neutrality.The Meat Cutters, in its brief, urges that because the RetailClerks "kept shifting its demands from ten stores to eightstores and back again that there was no true question con-cerning representation at the time the Meat Cutters were (sic)given recognition." I cannot agree. The Retail Clerks' repre-sentation petition, filedbeforethe Meat Cutters was accordedrecognition, contained a clearcut and unambiguous descrip-tion of the unit" sufficient to raise a genuine question con-cerning representation. The Meat Cutters also argues thatbecause the Retail Clerks "first says it represents the majorityand then refuses to participate in a card check after blockingthe chances for a secret election ... with a charge of violationof Section 8(a)(2) .. the employer need not continue thedoctrine of neutrality." There is no basis in any Board deci-sion for such a position and I find it lacking in merit. Indeedthere was a "blocking charge" filed by the nonrecognized10Novak LoggingCompany,119 NLRB 1573,Shea Chemical Corpora-tion,121 NLRB 1027,Nitro Super Market, Inc, supra,Woodmere, Inc,175NLRB No 69, enfd 432 F 2d 559 (C A 9), andDoctors Hospital, Freeport,New York,185 NLRB No 31" "Included Allemployeesof the Employerworking atthere (sic) RetailStores locatedin Lima Delphos Van Wert Cridersville Sidney Troy Ohio [all10 stores]ExcludedMeat department employees,guards,Professionalemployees and supervisors as definedin the act " 338DECISIONSOF NATIONALLABOR RELATIONS BOARDunion in the originalMidwest Pipingcase, but the Board didnot deem this an adequate justification for the employer'sconduct.12It is concluded that the Company, by recognizing the MeatCutters on March 31, 1970, as the exclusive bargaining agentfor its employees (except those in its meat departments), andby thereafter implementing such recognition by bargainingwith the Meat Cutters to the signing of a formal agreementon July 23, 1970, in the face of the representation petitionpreviously filed by the Retail Clerks and then pending beforethe Board, accorded the Meat Cutters unwarranted prestige,thereby rendering unlawful aid and assistance to the MeatCutters in violation of Section 8(a)(2) of the Act, and inter-fered with, restrained, and coerced its employees in violationof Section 8(a)(1) of the Act.Upon the foregoing findings of fact and conclusions of law,and upon the entire record in these cases, I make the follow-ing:CONCLUSIONS OF LAW1.PanglesMaster Markets, Inc., is, andat all materialtimes has been, an employer within themeaningof Section2(2) of the Act engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Amalgamated Food and Allied Workers District Union626,AFL-CIO, and Retail Clerks Union, Local No. 31,Retail Clerks International Association, AFL-CIO, are, andat all material times have been labor organizations within themeaning of Section 2(5) of the Act.3. By negotiating concerning the working conditions of theemployees in its meat departments with a union committeecontaining supervisors, without protesting, and by continuingto negotiate with a union committee so constituted until theexecution of a collective-bargaining contract, the RespondentCompany illegally interfered with the administration of theMeat Cutters and thereby has engagedin and is engaging inunfair labor practices within themeaningof Section 8(a)(2)of the Act.4.By recognizing the Meat Cutters as the exclusive bar-gainingrepresentative of its employees (other than those initsmeat departments)at a timewhena genuinequestionconcerning the representation of such employees was pendingunresolved before the National Labor Relations Board, theRespondent Company renderedillegal aidand support to theMeat Cutters and therebyhas engaged in and is engaging inunfair labor practices within themeaningof Section 8(a)(2)of the Act.5.By the above-described conduct, thereby interferingwith, restraining, and coercing its employees in the exerciseof rights guaranteed them in Section 7 of the Act, the Re-spondent Company hasengaged in and isengagingin unfairlabor practices within themeaningof Section 8(a)(1)of theAct6.The above-described unfair labor practices tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce and constitute unfair labor prac-" Of this, theBoard statedat p. 1070:As we have previously held, a neutral employer, on being confronted withconflicting representation claims by two rival unions, "would not negotiatea contract with one of them until its right to be recognized as the collectivebargaining representative had been finally determined under the procedureset up under the Act." Here,the respondent knew that the Board already hadjurisdiction over the existing question concerning the representation of theemployees covered by the contract, and that, in accordancewithits usualpractice, the Board would not proceed to a resolution of that question untilit had passed upon the then pending original complaint....[Emphasis sup-plied]tices affecting commerce within the meaning of Section 2(6)and (7) of the Act.7.The General Counsel has failed to establish that theRespondent Company violated the Act by the conduct de-scribed in the complaint in Case 8-CA-5688, or that theRespondent Union violated the Act by the conduct describedin the complaint in Case 8-CB-1462.THE REMEDYIn order to effectuate the policies of the Act, I find that itisnecessary that the Respondent Company be ordered tocease and desist from the unfair labor practices found andfrom like or related invasions of its employees' Section 7rights, to take certain affirmative action, and to post appropri-ate notices.With respect to the unit of meat department employees, theMeat Cutters had established its majority status by the strikeof November 20, 1969, and the recognition "Stipulation"signed that day is valid. The Respondent's illegal interferencecame later, beginning in December 1969. Consequently thereis no necessity for a requirement that the Respondent Com-pany withdraw recognition from the Meat Cutters as theexclusive bargaining agent for the employees in its meat de-partments." However, the contract executed on April 14,1970, was the fruit of the Respondent Company's illegal bar-gaining with a union committee which included supervisors.Accordingly, it will be recommended that the RespondentCompany cease giving effect to that contract, or to any exten-sion, renewal, or modification thereof, or to any union duescheckoff authorizations executed by employees pursuantthereto, unless and until negotiated with a union committeewhich does not include supervisors. However, nothing hereinshall be deemed to force or require the Respondent Companyto vary or abandon any substantive provision of that contract.This contract, covering meat department employees, containsa union-security clause and a provision for the checkoff ofunion dues upon authorization of the employee. It will ac-cordingly be recommended that the Respondent Companyreimburse all present and former employees of its meat de-partments for all dues, initiation fees, and other funds exactedfrom them after the execution of this agreement on April 14,1970, with 6 percent interest."The situation regarding the grocery and produce depart-ments unit is quite different. There, the very recognition ofthe Meat Cutters was illegal, whether or not the Meat Cuttersthen represented a majority of the employees in that unit."Accordingly it will be recommended that the "Stipulation" ofMarch 31, 1970, be set aside; that the Respondent Companywithdraw and withhold recognition from the Meat Cutters,or any successor thereto, as bargaining agent for its em-ployees (except thosein itsmeat departments) unless and" SeeSterling Precision Corp., Instrument Division,131 NLRB 1229,1242; andGeilich Tanning Company,128 NLRB 501, 502." Nitro Super Market, Inc., supra; Sunset House,167 NLRB 870, 874;Intalco Aluminum Corporation,169 NLRB No. 136;Sheraton-Kauai Cor-poration,177 NLRB No. 13, enfd. 429 F.2d 1352 (C.A.9);Leasure CoalCompany,182 NLRB No. 149, fn. 1; andNiagara Frontier Services, Inc.,186 NLRB No. 107, in. 3. But compareDoctors Hospital, Freeport, NewYork, supra.I am aware that the United States Court of Appeals for the Ninth Circuitrefused to enforce the reimbursement provisions of the Board's order inIntalco,417 F.2d 36 (C.A. 9). But, as a Trial Examiner, I am required "toapply established Board precedent which the Board or the Supreme Courthas not reversed."Novak Logging Company, supra,1575-6. See also theNinth Circuit's explanation of itsIntalcoholding inSheraton-Kauai Corpo-ration v. N.L.R.B., suprafn. 6 at 2937." For this reason, I need not, and do not, decide whether the card checkheld on March 31, 1970, established the Meat Cutters' majority status. PANGLES MASTER MARKETS, INC.until it has established its majority status in a Board-con-ducted election; and that the Respondent Company ceasegiving effect to the contract with the Meat Cutters consum-mated on July 23, 1970, as the result of that illegally grantedrecognition, and any extension, renewal, or modificationthereof, or to any union dues checkoff authorization executedby employees pursuant thereto, unless and until the MeatCutters shall have been certified by the Board as the bargain-ing agent for the employees in this unit. Once again, thisshould not be deemed to force or require the RespondentCompany to vary or abandon any substantive provisions ofthat contract. And as this agreement likewise includes a un-ion-security clause and a provision for checkoff of union dueson authorization of the employee, it will be recommendedthat the Respondent Company reimburse all present andformer employees, except those in the meat departments, forall dues, initiation fees, and other funds exacted from themafter the execution of this agreement on July 23, 1970, with6 percent interest.Finally, it will be recommended that Cases 8-CA-5688and 8-CB-1462 be severed, and the complaints in those casesdismissed.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:16ORDERThe Respondent Company, Pangles Master Markets, Inc.,Lima, Ohio, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with the administration of AmalgamatedFood and Allied Workers District Union 626, AFL-CIO, orany other labor organizations.(b) Rendering illegal aid or support to the above-named orany other labor organization.(c)Entering into, conducting, or carrying on collective-bargaining negotiations with any union committee or groupwhich includes supervisors, as defined in the Act.(d) Recognizing or contracting with any labor organizationas the bargaining representative of its employees while thereis in existence a claim for recognition as the collective-bar-gaining representative for the same employees made byanother Union.(e)Maintaining, enforcing, or giving effect to its collective-bargaining contract with the above-named labor organizationdated April 14, 1970, or to any extension, renewal, or modifi-cation thereof, or to any union dues checkoff authorizationsexecuted by employees pursuant thereto, unless and untilsuch contract shall have been negotiated with a union com-mittee which contains no supervisors; provided, however,that nothing contained herein shall require the RespondentCompany to vary or abandon any substantive provision of thesaid contract.(f)Maintaining, enforcing, or giving effect to the "Stipula-tion" entered into with the above-named labor organizationon March 31, 1970, or otherwise recognizing the above-named labor orgainization, or any successor thereto, as thecollective-bargaining representative for its employees (otherthan those in its meat departments), unless and until theabove-named labor organization shall have been certified assuch by the National Labor Relations Board.16In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes339(g)Maintaining, enforcing, or giving effect to its collective-bargaining contract with the above-named labor organizationdated July 23, 1970, or to any extension, renewal, or modifi-cation thereof, or to any union dues checkoff authorizationsexecuted by employees pursuant thereto, unless and until thesaid labor organization shall have been certified by the Na-tional Labor Relations Board as the collective-bargainingrepresentative for its employees (other than those in its meatdepartments); provided, however, that nothing containedherein shall require the Respondent Company to vary orabandon any substantive provision of the said contract.(h) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8(a)(3) of the Act, as amended.2.Take the following affirmative action necessary to effec-tuate the policies of the Act.(a)Withdraw and withhold all recognition from Amal-gamated Food and Allied Workers District Union 626, AFL-CIO, or any successor thereto, as collective-bargaining repre-sentative for its employees (except those in its meatdepartments) for the purpose of dealing with them concern-ing grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employement, unless anduntil the above-named labor organization shall have beencertified as such by the National Labor Relations Board.(b)Reimburse its present and former employees for alldues, initiation fees, and other moneys exacted from thempursuant to the two above-described collective-bargainingcontracts, with interest thereon at the rate of 6 percent perannum.(c) Preserve and until compliance with any order for reim-bursement made by the Board, upon request, make availableto the Board or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to compute the amount of reimbursement due under theterms of this recommended Order.(d) Post at all 10 of its stores in Northwestern Ohio copiesof the attached notice marked "Appendix."" Copies of thesaid notice, on forms provided by the Regional Director forRegion 8, after being duly signed by the Respondent Com-pany's representative, shall be posted by the RespondentCompany immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent Company to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 8, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent Company has taken to complyherewith 18" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "16In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 8, in writing, within 20 days fromthe date of this Order, what steps the Respondent Company has taken tocomply herewith " 340DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is further recommended that Cases 8-CA-5688 and 8-CB-1462 be severed,and that the complaints in those casesbe dismissed.